Roger B. Sovocool, Esq. Village Attorney, Cayuga Heights
I am writing in response to your request for an Attorney General's opinion concerning the authority of a village to charge adjoining landowners part of the cost of the construction of a sidewalk.
Your letter states that the Village of Cayuga Heights is in the process of constructing and reconstructing sidewalks along the village streets. These sidewalks are owned and maintained by the village and are within the street boundaries. The village wishes to pay part of the cost of the sidewalks and is considering charging adjoining landowners part of the cost of the construction of the sidewalk.
Your letter states that some of the streets in the village have sidewalks only along one side. The question is whether the village may assess the costs of reconstruction against the owners of property that abuts the street, yet is on the opposite side as the sidewalk.
Section 6-622 of the Village Law provides that
  "The board of trustees may cause a street in the village or a part thereof, to be graded and paved or repaved wholly at the expense of the village, or wholly at the expense of the owners of the adjoining land or partly at the expense of each" (Village Law, § 6-622; emphasis supplied).
It is well established that the term "street" includes sidewalks (Lyman vVillage of Potsdam, 228 N.Y. 398 [1920]; People v Lieberman, 32 Misc.2d 741
[1961]; 26 N Y Jur, Highways, Streets and Bridges, § 6; 1979 Op Atty Gen [Inf] 194; 1976 Op Atty Gen [Inf] 238). Repairs to the sidewalk, therefore, are governed by section 6-622 which provides that the costs are assessable against the property which adjoins the street. Proximity of the sidewalk is not a factor. Persons who own property which adjoins the street, but is across the street from the sidewalk can be made liable for sidewalk repair and construction costs in the discretion of the village trustees under Village Law, § 6-222 (see Sokolov vVillage of Manorhaven, 41 A.D.2d 570 [2d Dept, 1973], affd 34 N.Y.2d 610
[1974]).
We conclude that when constructing or otherwise improving a sidewalk on a street that has sidewalks along only one of its sides, the village may assess the improvement costs against owners of property on both sides of the street.